O’Brien, J.
The plaintiff brought an action of replevin against the defendants for the recovery of possession of certain personal property claimed by the plaintiff to belong to him, and which had been levied upon by the sheriff under an attachment issued at the instance of the defendant Meyer. The question at issue in the case was the validity of a certain bill of sale given by Christine S. Ferine to the plaintiff on the 8th of July, 1889, covering the stock of merchandise in the business of Mrs. Ferine, including likewise outstanding accounts, bills receivable, and the good-will pertaining to said business. Upon the trial, a verdict was directed upon the evidence of the plaintiff and his own witnesses, including that of his attorney, upon the ground that the giving of said bill of sale was one transaction with the giving of the deed of certain premises in Staten island, and the giving of certain other bills of sale, and the giving of certain mortgages by the said Christine S. Ferine to the plaintiff, as trustee for plaintiff, and one Charles E. Bycroft and Sawyer & Manning, in liquidation, and Sawyer, Burt & Manning; and that the entire transaction was a scheme of Ferine’s to convey all her property in trust for creditors, which, not being in accordance with the law of this state as to the making of voluntary assignments for the benefit of creditors, was void. Plaintiff now claims to have been surprised at the direction of a verdict, and asserts that the point upon which the action was decided was not raised by the pleadings, and that plaintiff’s counsel was led to believe that the defendant’s defense was that the bill of sale was given without any substantial consideration, and was a fraudulent attempt to put the property out of said Ferine’s hands, so that the creditors could not get at it. Belying upon this supposed defense of defendants, plaintiff claims that he did not deem it necessary to examine certain witnesses in order to bring out certain facts upon the trial, which would have an important bearing on the construction of the evidence which was actually taken. In addition, plaintiff claims to have four witnesses, whose affidavits are used upon the motion, from which it is claimed that, if a new trial was had, plaintiff’s testimony upon the former trial, as thus supplemented by these four witnesses, would necessarily lead to a different result. The counsel for the defendants, in answering, asserts that he stated on the trial that he intended to impeach the bill of sale as being in fraud of law and fraud in fact.
*868In the case there was one issue before the court, and that was the issue of title. It was simply a question whether the bill of sale under which plaintiff claimed was fraudulent and void as against a creditor, or valid, giving plaintiff title. The evidence and cross-examination of plaintiff’s own witnesses bore upon that point, and no other. It will also be seen by the questions put by the court that the connection between the bill of sale and the other instruments, as bearing upon the validity of plaintiff’s title, was brought to the attention of counsel. It is also to be noted that the alleged newly-discovered evidence is to be used upon the trial for the purpose or partially contradicting and explaining the testimony of plaintiff’s own counsel. The latter does not complain of any misunderstanding, error, or surprise, nor does he support by affidavits the assertion of error made by his client. Upon the facts thus presented we do not think that the surprise or newly-discovered evidence alleged as the basis for a' new trial are sufficient. The grounds upon which such motions will be granted have been frequently gone over. See Grupe v. Brady, 51 N. Y. Super. Ct. 513; Raphaelsky v. Lynch, 34 N. Y. Super. Ct. 31; Emmerich v. Hefferan, 53 N. Y. Super. Ct. 98-102; Railroad Co. v. Sage, 35 Hun. 95. In Raphaelsky v. Lynch it was said: “The following principles are settled in regard to granting new trials on the ground of newly-discoveréd evidence: The testimony upon which the motion is based must have been discovered since the former trial; it must have been such as could not have been obtained with reasonable care before; it must be material to the issue; it must go to the merits of the case, and not to impeach the character of former witnesses; it must not be cumulative. The facts must be strong, and the party averring them free from loches.” It is not shown by the affidavits that the proposed evidence has been discovered since the last trial, because it is apparent that plaintiff was familiar with the knowledge that the four witnesses, whose evidence is now sought to be presented, had with regard to the transactions inquired into upon the former trial. The most that can be argued from the affidavits is that the counsel, in his own view of what the issues would be upon the trial, did not regard the testimony of such witnesses as either material or necessary.
It will thus be seen that in many respects the question here presented is similar to the one that was passed upon in Emmerich v. Hefferan, 53 N. Y. Super. Ct. 98. There the action was tried by plaintiff’s attorney upon the theory that it was only necessary for him to prove, in order to entitle plaintiff to judgment, that certain conveyances were made without consideration, and were made at the time the indebtedness to the plaintiff was in existence, The judge before whom that case was tried held that that was not sufficient, and dismissed the complaint, for the reason that no fraudulent intent was proved. On the motion for a new trial, and upon appeal, the case of Bank v. Kidder, in 50 N. Y. Super. Ct. 250, was referred to and cited with approval. In that case it was held that “to grant a party a new trial, after such determination, in order to enable him to prove what, upon the first trial, he considered and treated as immaterial and irrelevant, though involved in the issues, would not be sanctioned by authority, but, on the contrary, would establish .a dangerous precedent, for in every such case the party must be held bound by the course pursued by his counsel.” If the rule were otherwise, all a defeated party would have to do in order to obtain a new trial would be to ¡retain a new counsel, and start a new theory. ” Again, as stated in Grupe v. Brady, supra, which was an action in which, as here, both an appeal was taken from the judgment, and a motion made for a new trial, on the ground of surprise and newly-discovered evidence, it was said: “The evidence claimed to have surprised the plaintiff was principally brought out by defendant’s counsel on the cross-examination of the plaintiff and plaintiff’s witnesses. Towards the close of the case the plaintiff’s counsel introduced evidence in rebuttal, .but in doing so he did not in any way indicate that he *869was taken by surprise, nor did he move for the withdrawal of a juror, or the postponement of the trial for such reason. As to the newly-discovered evidence, it clearly appeared that it was cumulative, and that, with due diligence, it could have been readily procured at the trial.” These motions are not regarded with favor, and it is only in cases where justice requires it, by reason of surprise which could not reasonably be anticipated, or by reason of evidence which could not, by the exercise of diligence, have been procured, that the court will grant that. Here the alleged newly-discovered evidence proposed to be offered was evidence of plaintiff’s counsel’s own clients, concerning a transaction as to which the counsel himself testified upon the trial. This is not the character of newly-discovered evidence that will justify the granting of the motion, and, so far as the surprise alleged is concerned, all that can be claimed in that regard is counsel’s surprise, either at the law of the case or the effect of the evidence as presented as his own witnesses. As to the law of the case and the effect of the evidence, these are all involved in the appeal taken from the judgment, and will be there passed upon. For the reason stated, we are of opinion that the order appealed from should be affirmed, with costs.
Lawrence, J., concurs.